DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 8/13/21. Claims 75, 77, 78, 80, 81, 83-87 and 90-95 are pending. Claim 93 remains withdrawn. Claims 75, 77, 78, 80, 81, 83-87, 90-92, 94 and 95 are examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 5/7/21 and 8/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4. Applicants claim amendments have necessitated the withdrawal of the claim objections of record. 
Claim Objection
	5. Claims 94 and 95 are objected to because they are dependent on rejected claim 75.

Rejection Withdrawn
6. Applicants claim amendment has necessitated the withdrawal of rejection of claim 75 under 35 U.S.C § 112(b).
Claim Rejections - 35 USC § 112(a) (maintained)
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7a. Claims 75, 77, 78, 80, 81, 83-87 and 90-92 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants contend that the Office appears to be basing the Written Description rejection on claims drawn to TGFβ1 inhibitors (i.e., composition of matter claims) and they point the invention is drawn to a method and not composition. Applicants have argued that claims are drawn to a method for producing a pharmaceutical composition comprising an isoform-specific TGFβ1 inhibitor, wherein the isoform-specific TGFβ1 inhibitor is an antibody, or an antigen-binding fragment thereof, and wherein the antibody, or the antigen-binding fragment thereof, does not bind TGFβ2 or TGFβ3, where the methods comprise certain steps. Applicants have taken the position that they have sufficiently described such that a skilled artisan would recognize that Applicant was in possession of the claimed methods at the time of filing. Applicants have argued that the mere fact that a genus of claims is large does not by itself render the claimed genus unpatentable. It is asserted that the pending claims are directed to a method comprising, inter alia, the steps of: i) selecting an isoform-specific TGFβ1 inhibitor, wherein the isoform-specific TGFβ1 inhibitor is an antibody, or an antigen-binding 
Applicants’ arguments have been fully considered but are not found to be persuasive. The instant invention is drawn to a product by process claim. Contrary to Applicants assertion as indicated by the Office Action dated 5/13/21, to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In the instant case, the specification has not described the claimed genus in terms of complete or partial structure, chemical composition, or any structure-function correlation independent. Amended independent claim 75 and dependent claims thereof do not recite or require any particular structure for the claimed isoform-specific TGFβ1 inhibitor, and thus the claims define the genus solely in vivo safety analysis does not provide any structural limitation to the composition. In summary, the claims recite methods which comprise producing a pharmaceutical composition comprising an isoform-specific TGFβ1 inhibitor wherein the genus of isoform-specific TGFβ1 inhibitors has not been adequately described in the specification.  Other than Ab1 and Ab2 antibodies, the specification does not provide support for the instant invention. Therefore, the product by process claim does not provide adequate written description.
Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9a. Claims 75, 77, 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (WO 2006/116002, IDS of 11/19/18) in view (Lonning et al. Current Pharmaceutical Biotechnology, 2011, 12, 2176-2189) and Anderton et al. (2011, IDS of 2/11/21)
The Davies et al. reference teaches antibodies that specifically bind to TGFβ1 and does not bind to TGFβ2 or TGFβ3 (p. 12, lines 6-13). 
Lonning et al., teaches rodent (mice and rat) safety studies of TGFβ antibody (1D11 and GC-1008) (see p.2183-2184). The reference also discloses that there is no cardiovascular abnormalities including cardiac valve compared to those shown by TGF-beta kinase inhibitors (p.2184). 
The inhibitors disclose inhibition of alpha-SMA (p.922).
Therefore, it would have been prima facie obvious at the time of the invention to combine the teaching of Davies et al., in view of Lonning et al and Anderton et al.,  Boarder et al.to to arrive at method to produce  an isoform specific TGFβ1 inhibitor (antibody). The motivation to combine would be to generate isoform specific TGFβ1 antibody. Davies et al. provide a reasonable expectation of success to produce the antibodies. Lonning et al and Anderton et al. provide  the limitations of the antibody. Therefore, claims 75, 77, 80 and 81  are rejected over Davies et al. (WO 2006/116002, IDS of 11/19/18) in view (Lonning et al. Current Pharmaceutical Biotechnology, 2011, 12, 2176-2189) and Anderton et al. (2011, IDS of 2/11/21).
Conclusion
	10. Claims 75, 77, 78, 80, 81, 83-87 and 90-92 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645